Citation Nr: 1502855	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a broken right front tooth.  

2.  Entitlement to service connection for right testicular hypogonadism, status post right testes removal.  

3.  Entitlement to service connection for left testicular hypogonadism with atrophy of left testes, to include as secondary to right testicular hypogonadism, status post right testes removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the testimony is in the electronic claims file.

The issues of entitlement to service connection for right and left testicular disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2014, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of the Veteran's service connection for a broken right front tooth was requested by the appellant.  See November 2014 hearing transcript.  

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the service connection claim for a broken right front tooth have been met.  38 U.S.C.A. § 7105(b)(5) (West 2014); 38 C.F.R. §§ 20.201, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the appellant's desire to withdraw the appeal of his service connection claim for a broken right front tooth in November 2014.  See hearing transcript.  Hence, there remains no allegations of errors of fact or law for appellate consideration concerning this specific issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue concerning entitlement to service connection for a broken right front tooth is dismissed.


REMAND

The Veteran claims that he first had problems with his right testicle in service and that condition led to problems with his left testicle.  Service treatment records include a Medical Board report that the right testicle condition existed prior to service and was not aggravated by service.  The Veteran testified at the hearing before the undersigned that he did not have any related problems prior to service. 

The Veteran's September 1968 induction examination contains no reference of complaints of, treatment for or diagnosis of a testicle-related disorder or symptomatology related thereto.  During that examination, he was rated a "1" in each aspect of his PULHES profile, expect for his eyes, where a rating of "2" was provided.  See Odiorne v. Principi, 3 Vet. App. 456 (1992).  The accompanying Report of Medical History also shows no listed complaints of any pertinent disorders or problems.  In February 1969, the Veteran complained of one testicle being elevated above the other.  Bilateral testicular atrophy was noted to be present, and this was noted to maybe be a cause for separation.  He was provided Darvon for pain.  Later in February he complained of groin pain on several occasions.  On one occasion, a health record noted that urologists could find no cause.  A March 1969 Report of Medical Examination report includes a PULHES rating of "3" for physical capacity and stamina.  A March 1969 Medical Board Proceedings report includes a clinical finding of testicular hypogonadism.  The condition was noted to have preexisted the Veteran's military service.  It also noted that the approximate date of origin was indeterminate, and that the condition was not aggravated by active duty.  An April 1969 medical clinic record refers to the presence of hypogonadism.  The Veteran was approved for discharge in April 1969.  

Subsequent to service, as noted as part of a February 2011 VA genitourinary examination report, a history of 1969 right testicle removal was noted.  Records concerning this surgical procedure are not of record.  The Veteran provided authorization and consent to obtain those records but indicated on the form that the physician was deceased.  The RO informed him that, given his report that the physician was deceased, it would not contact that provider for records.  The Board finds the Veteran's report of right testicle surgery in 1969 to be credible.

As there were no pertinent defects or diagnoses noted at enlistment, the Veteran is presumed sound.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

A February 2011 VA examination included diagnoses of right testicle torsion as per history provided by the Veteran, and status post right testicular surgery.  Left testicle atrophy and hypogonadism were also diagnosed.  The examiner stated that an opinion as to whether the preexisting right testicle disorder was aggravated by service could not be provided "without resort to speculation."  That opinion is inadequate because it did not use the "clear and unmistakable evidence" standard required by Wagner and the examiner did not indicate whether the inability to provide an opinion was because additional information was needed.  Jones v. Shinseki, 23 Vet. App. 382 (2011).

Given the enlistment examination, complaints in service and the Veteran's competent and credible testimony that he did not have a preexisting testicular-related disorder, an adequate medical opinion is necessary to decide the claim.  The question of whether the left testicle condition is caused or aggravated by the right testicle condition should also be addressed by the examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the examiner who provided the December 2011 opinion, or another appropriate physician if that examiner is unavailable, for an addendum opinion.  The claims folder (including electronic) and a copy of this REMAND are to be made available for the examiner to review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.   

Based on a review of the record and new examination ( if needed), the examiner is requested to provide an opinion as to the following questions:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a right testicle disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting right testicle disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's right testicle disorder had its onset in service?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently identified left testicle disorder(s) is the result of active service or any incident therein, or, in the alternative, had its onset in service? 

(e)  If the answer to (d) is no, is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left testicle disorder is caused by the Veteran's right testicular disorder(s)?

(f)  If the answer to (e) is no, is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left testicular disorder(s) is aggravated by the Veteran's right testicle disorder(s)?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left testicle disability present (i.e., a baseline) before the onset of the aggravation. 

A rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the AOJ should readjudicate the Veteran's service connection claims.  If the benefit sought on appeal remains in any respect denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


